Citation Nr: 1225837	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for L5 spondylolsis with first degree L5-S1 spondylolisthesis (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the RO in White River Junction, Vermont.

In March 2007, the Veteran requested an informal conference with the Decision Review Officer; the conference was held on April 26, 2007, and a report of the conference is of record.  In June 2008, the Veteran requested a hearing before the Board, either by videoconference or with the Travel Board.  A videoconference hearing was scheduled for February 26, 2009 at the RO in White River Junction.  A review of the file indicates that the Veteran failed to appear at the hearing.

This case was remanded by the Board for additional development in January 2010 and May 2011.  The Board finds that all necessary development has been completed, and the claim is properly before the Board at this time.

While the Veteran has been granted a rating increase for his lumbar spine disability during the pendency of his appeal, this rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

The issue of entitlement to a disability rating in excess of 10 percent for adjustment disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's lumbar spine disability is manifested by degenerative disk disease, objective observation of limitation in range of motion to no worse than forward flexion to 70 degrees and combined range of motion no worse than 160 degrees, even when considering additional functional impairment due to pain.  It has not been shown to be productive of either muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes requiring medically prescribed bed rest, or neurological impairment sufficient to warrant a separate compensable disability rating. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5239 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim on appeal is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received VCAA-compliant notice with regard to his service connection claim in July 2006, prior to the November 2006 initial adjudication of his claim.  Therefore, no further notice is needed under the VCAA.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  The Veteran participated in an informal conference with the Decision Review Officer.  The Veteran was also afforded the opportunity to testify before the Board at a videoconference hearing; however, the Veteran failed to appear at the hearing.  The Veteran underwent examinations on the issue decided herein.  The Board finds that the examinations were adequate, in that the exams were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected lumbar spine disability.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service connected for his lumbar spine disability evaluated at 10 percent disabled under the Rating Schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5239.

The criteria for rating all spine disabilities, including intervertebral disc syndrome, are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243 (2011).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For purposes of VA compensation, the regulations define normal range of motion for the thoracolumbar spine as 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months warrants a 10 percent rating, and higher ratings are assigned for longer periods of incapacitation.  For purposes of evaluations under this formula, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In addition to the relevant rating criteria, when evaluating musculoskeletal disabilities, consideration is given to any functional loss experienced by the claimant due to weakness, excessive fatigability, incoordination, or pain on movement, to include that which results from repetitive use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).

The Veteran's service treatment records show reports of continuous treatment for chronic low back pain, with a diagnosis of bilateral L5 spondylolsis with first degree L5-S1 spondylolisthesis, with degenerative callus formation at the spondylolisthesis defect site; no significant disc protrusions were seen.

In a July 2006 written statement, the Veteran reported pain, difficulty sitting or standing for prolonged periods of time, and limitation on physical activity such as running due to his lumbar spine disability.

The Veteran underwent a VA examination in July 2006, in which he complained of low back pain that intermittently radiated across his buttocks and thigh, mostly on the right side.  The examiner noted that the Veteran reported no incapacitating episodes in the past twelve months.  On physical examination, range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 45 degrees, all with no pain on motion.  After repetitive use, there was no additional limitation of motion with pain or any other functional impairment.  Straight leg raise testing was negative bilaterally, and sensory examination was intact to light touch.  The diagnosis was bilateral L5 spondylolsis with first degree L5-S1 spondylolisthesis, with degenerative callus formation at the spondylolisthesis defect without evidence of degenerative disc disease.  The examiner noted limitation for high impact activities.

In a February 2007 VA treatment record, the Veteran complained of back pain radiating to sciatica.

The Veteran underwent a VA examination in May 2007, in which he complained of low back pain, mostly on the right side, radiating into the hip, buttock, and thigh.  He reported that he experienced no flare-ups.  He also reported that his condition, along with other orthopedic complaints, resulted in approximately two days a month of lost work over the previous twelve months; however, no hospitalizations or surgeries were reported for this condition.  On physical examination, range of motion testing revealed forward flexion to 80 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees, all with pain on motion noted.  After repetitive use, there was no additional limitation of motion with pain or any other functional impairment.  Straight leg raise testing was negative for radicular symptoms, and sensory examination was intact to all modalities.  The diagnosis was chronic low back strain with bilateral spondylolisthesis and degenerative change.

In the Veteran's June 2008 appeal (VA Form 9), the Veteran indicated that the VA examiner did not properly consider the Veteran's expression of pain and functional impairment due to that pain, including complaints of sciatic pain.

In a March 2009 VA treatment record, the Veteran complained of chronic low back pain.  On physical examination, the physician noted a nontender spine and paraspinal region, pain on movement in the lower paraspinal area; neurologically, there was no gross focal weakness.  The diagnosis was chronic low back pain, and the Veteran was advised to avoid heavy lifting and frequent bending.

In an April 2009 VA treatment record, the Veteran reported constant low back pain, with a pain intensity of 4/10; he also reported a recent incident where pain intensity was a 10/10.  He denied numbness, weakness, or tingling of the legs.  On physical examination, the physician noted no asymmetry or deformity, tenderness on the right lower lumbar paraspinal, and pain on motion.  Neurological examination revealed normal findings without clinical signs of radiculopathy.  The assessment was mechanical low back pain secondary to an L5 spondylolsis and a strong myofascial competent; muscle spasms around the lower lumbar region.

In a July 2010 VA treatment record, the Veteran reported periodic flare of low back pain when lifting objects improperly, occasionally without a precipitating event, with pain resolved in three to seven days; the last flare was over a year prior.  On physical examination, the physician noted a full range of motion, except for a slight decrease in forward flexion, with a normal gait and neurological sensation grossly intact.  The impression was spondylolisthesis of the lumbosacral spine.

The Veteran underwent a VA examination in October 2010, in which he complained of constant, sharp lumbar spine pain, again radiating into the right hip.  He reported that he had one VAMC emergency room visit earlier in the year due to increased back pain and was sent home with an order for bed rest; the examiner could not confirm this treatment in a review of the records.  The examiner also noted that the Veteran reported one week of lost work over the previous twelve months due to back pain.  On physical examination, range of motion testing revealed forward flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees, at which point pain began for all motions.  Repetitive motion did not increase the loss of range of motion.  The examiner noted a normal gait with no scoliosis, kyphosis, or ankylosis, but did notice lumbar flattening.  The examiner also noted spasm, guarding, and tenderness, but found that none of these conditions was severe enough to result in an abnormal gait or abnormal spine contour.  Neurological examination revealed normal findings following reflex, sensory, and motor testing.  Specifically, sensory examination revealed normal results with vibration, pain or pin prick, and light touch testing; motor examination revealed normal muscle tone with no muscle atrophy.  The examiner found that the incapacitating episodes reported by the Veteran were not due to intervertebral disc syndrome.  The examiner indicated that the Veteran's back symptoms had an effect on his occupation, as they caused increased absenteeism and noted that his lumbar spine disability resulted in decreased mobility and pain.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine.

In a June 2011 written statement submitted by the Veteran, he reported that he "lost" over thirty (30) days in 2011 due to back spasms and pain.  He also reported that his back spasms and radiating pain cause him to lose two weeks or more each year of work.

Having considered the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's lumbar spine disability is not warranted.  The Board notes that the rating assigned is consistent with the medical evidence, based on objective findings of limitation of forward flexion and the combined range of motion of the thoracolumbar spine, along with the Veteran's reports of pain on motion.  The Board also recognizes the competent and credible evidence submitted by the Veteran, outside of the VA compensation examination setting, including his reduced ability to participate in some physical activities, and finds that the symptomatology is considered by the current rating assigned, consistent with the necessary joint evaluation considerations under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

A higher, 20 percent evaluation requires the functional equivalent of forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 20 percent evaluation is not shown by either the lay or medical evidence of record.  Specifically, while the Veteran certainly complained of pain in his low back, the evidence shows that this pain did not cause functional impairment in excess of that already contemplated by the 10 percent rating.  Objective observation of limitation in range of motion was no worse than forward flexion to 70 degrees and combined range of motion no worse than 160 degrees, even when considering additional functional impairment due to pain.  Further, while there are complaints of muscle spasm in the record, the October 2010 VA examiner specifically found that the spasms were not severe enough to result in abnormal gait or abnormal spinal contour, and there is no lay or medical evidence of record to suggest otherwise.

The rating criteria also require that separate ratings be awarded for neurologic impairment associated with the lumbar back disability.  The evidence of record, including the three VA examinations, indicates that the Veteran does not have any neurological impairment as a result of his service-connected disability.  While the Veteran complained of low back pain that, at times, radiated into his right hip, all of the competent medical evidence of record, including the full neurological examination in October 2010, yielded normal results.  Considering the record in sum, a rating in excess of 10 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

Given the recent diagnosis of degenerative disc disease, the Board has also considered whether there is any basis for assignment of a higher rating for the lumbar spine disability on the basis of incapacitating episodes.  The Board has carefully considered the Veteran's reports of chronic lower back pain and reports of missing work due to such pain.  The objective evidence of record is negative for evidence of incapacitating episodes as defined under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Specifically, a review of the VA treatment records was negative for an emergency room visit with prescribed bed rest for low back pain that was reported by the Veteran.  Further, the October 2010 VA examiner found that the incapacitating episodes reported by the Veteran were not due to intervertebral disc syndrome.  The Veteran has submitted various statements describing time lost from work due to his lumbar spine disability.  While the Board has no reason to doubt the veracity of these statements, absence from work does not satisfy the requirement that incapacitating episodes consist of bed rest prescribed by a physician.  Even considering the evidence of record in the light most favorable to the Veteran, there is no medical evidence in the claims file to support a finding of incapacitating episodes under the regulations.  Accordingly, a rating for intervertebral disc syndrome based on incapacitating episodes is not warranted.

The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater effect on his level of function than recognized by the schedular rating assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  The Board concludes that the preponderance of the evidence is against a finding for a disability rating in excess of 10 percent for the Veteran's lumbar spine disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected lumbar spine disability that are not encompassed by the schedular rating assigned.  There is no objective evidence that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render application of the regular schedular standards impractical.  The Board also considered the Veteran's report that he "lost" over thirty (30) days in 2011 due to back spasms and that his back spasms and radiating pain cause him to lose two weeks or more each year of work as of June 2011, as well as his lessened ability to participate in physical activities such as running, as previously discussed.  The Board finds that the symptoms reported by the Veteran are contemplated by the rating code.  The functional impairment shown is fully encompassed by the schedular rating criteria, and the impact on employment is also contemplated by the 10 percent rating already assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

(CONTINUED ON NEXT PAGE.)








ORDER

An initial disability rating in excess of 10 percent for L5 spondylolsis with first degree L5-S1 spondylolisthesis is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


